Opinion
Per Curiam,
The petition for allocatur is granted. The order of the Superior Court is reversed. The orders of the Court of Oyer and Terminer, and Quarter Sessions of Butler County are vacated and the record is remanded to that Court with instructions to appoint counsel to represent Frederick J. Pent, alias Frederick J. Pint, in a post-conviction proceeding at which the appellant’s eligibility for an evidentiary hearing and/or other relief may be determined. Cf. Commonwealth v. Hoffman, 426 Pa. 226, 232 A. 2d 623 (1967).